EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement of Champion Industries, Inc. and Subsidiaries on Form S-8 (File No. 333-113851) of our report datedDecember 15, 2006, on our audits of the consolidated financial statements and financial statement schedule of Champion Industries, Inc. and Subsidiariesas of October 31, 2006, and for theyears ended October 31, 2006 and 2005,which report is included in this Annual Report on Form 10-K. /s/BKD, LLP Evansville, Indiana January 25, 2008
